UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1863


GWENDOLYN D. SCOTT,

                  Plaintiff – Appellant,

             v.

PETE GEREN, Secretary of The Army,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:08-cv-00021-RBS-FBS)


Submitted:    December 11, 2008            Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendolyn D. Scott, Appellant Pro Se.   Kent Pendleton Porter,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gwendolyn D. Scott appeals the district court’s order

granting Defendant’s Fed. R. Civ. P. 12(b)(1) motion to dismiss

her   complaint      alleging   race   discrimination,      in     violation   of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000).           We have reviewed the record and

find no reversible error.          Accordingly, we affirm the district

court’s order.         See Scott v. Geren, No. 4:08-cv-00021-RBS-FBS

(E.D.   Va.    filed   July 11, 2008;      entered   July    14,    2008).      We

dispense      with   oral   argument    because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                       AFFIRMED




                                       2